United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                         June 8, 2007

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                               No. 06-40745
                             Summary Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ARNELL SHELTON,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                           (1:05-CR-135-2)
                        --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant      Arnell     Shelton   appeals      the    36-month

sentence   that    was   imposed   on   him   following   his    guilty     plea

conviction for assaulting a federal corrections officer.                Shelton

contends that the waiver of appeal contained in his plea agreement

does not bar the instant appeal, because the government breached

the agreement by advocating an upward departure.                Shelton also

contends that the district court erred by failing to give notice of

its intent to depart upwardly, as required by FED. R. CRIM. P.

32(h).   The government seeks to enforce the appeal waiver.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     As the government’s conduct was consistent with the parties’

reasonable understanding of the plea agreement, the agreement was

not breached.   See United States v. Munoz, 408 F.3d 222, 226 (5th

Cir. 2005).   As Shelton’s appeal waiver was knowing and voluntary,

the waiver is enforced.    See United States v. Melancon, 972 F.2d

566, 567-68 (5th Cir. 1992).     We do not, therefore, address the

merits of Shelton’s argument regarding the district court’s failure

to provide notice of its intent to depart upwardly from the

Sentencing Guidelines.    The judgment of the district court is, in

all respects,

AFFIRMED.




                                  2